Citation Nr: 1108084	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the service member's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from March 1948 to March 1952 and from December 1954 to March 1975.  The Veteran died in early 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The United States Court of Appeals for Veterans Claims (Court) has issued a decision with regard to the content of notice requirements relevant to dependency and indemnity compensation (DIC) claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007) [The Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010)].  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include:

(1)  a statement of the conditions (if any) for which the service member was service-connected at the time of his or her death;

(2)  an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and

(3)  an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.

Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.

In the present case, although a VCAA letter was sent to the appellant, a review of the letter indicates that it did not fulfill the Hupp-required mandates.  Although the letter decision provided an overall explanation on why benefits were denied to her, she was not informed as to what evidence was required to support a claim for benefits based on a nonservice-connected disorder. Additionally, the appellant has advanced specific arguments regarding the ultimate cause of death of her husband.  The rating decision letter and the VCAA letter did not address any particular argument made by the appellant or the evidence she needed to submit to support her contentions.  Thus, this remand for substantive development will provide the opportunity to properly notify the appellant in accordance with Hupp, supra.

Additionally, a review of the record reveals that the Veteran retired after twenty-three plus years of service.  When the Veteran applied for benefits for diabetes mellitus, he submitted treatment records from the MacDill Air Force Base Medical Center.  The submission of these records corroborated his assertions that he was suffering from diabetes mellitus.  Moreover, these records helped in establishing service connection for this condition.

The appellant has now come before VA asking that service connection be granted for the cause of her husband's death.  There is no indication from the claims file  that the RO attempted to obtain any of the Veteran's TRICARE records.  That is, even though the RO was on notice that the Veteran had received treatment via TRICARE through his claim for diabetes mellitus, per the claims file, RO personnel did not procure those records in conjunction with the appellant's claim.

Additionally, in conjunction with her claim, the appellant has submitted written statements to support her assertions.  The Board would note that in one of those statements, the appellant indicated that her husband had received treatment at Fort Gordon Army Medical Center.  She further suggested that records surrounding that treatment might indicate whether the Veteran was suffering from a condition that ultimately led to his death.  Despite being given notification of the records, the RO has not obtained those records for inclusion in the claims file for review.  

Also, with respect to medical treatment records, when the Veteran first applied for VA compensation benefits in 1998, he provided to the RO certain copies of his service treatment records.  For some unknown reason, the RO did not attempt to obtain from the National Personnel Records Center (NPRC) the originals of those medical treatment records.  As the years have gone by, no attempt to recall those records from NPRC has even occurred.  

Since service treatment records may impact the appellant's current claim, it is the determination of the Board that the claim must be remanded so that an attempt at obtaining these records may occur.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AMC must  obtain any records of treatment for the Veteran from the above-noted facilities, and any other facility from which the Veteran has received care, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2010) as regards requests for records from Federal facilities.

The record further shows that in November 2007 and December of 2007, the Veteran was treated for peritoneal carcinomatosis.  The appellant has provided the Veteran's treatment records from that time.  A closer inspection of those records shows that the Veteran underwent a kidney removal operation earlier in 2007.  Those records suggest that one of the Veteran's kidneys was removed because some form of cancer was discovered growing in the kidney.  Despite the fact that the November 2007 and December 2007 records refer to the earlier cancer treatment, the RO did not obtain those records, even though the appellant has claimed that her husband's cancer was the result of his period of active service.

Additional examination of the claims file indicates that the Veteran's terminal care records have not been obtained and included for review.  The Certificate of Death shows that the Veteran died as an inpatient at the Melech Hospice House, in Temple Terrace, Florida.  Although the appellant's claim has been denied, it may be that medical records from the earlier cancer treatment, and the terminal treatment records, will provide more details on how the Veteran died and additional information concerning the cause of his death.  Such records are therefore needed for this decision.  The AMC has a duty to obtain those records and if that is not successful, then to inform the appellant that it has attempted to obtain those records and that it is her responsibility to secure those records and forward them to VA for review.

In moving to the appellant's claim, the record indicates that the Veteran was diagnosed with peritoneal carcinomatosis.  Peritoneal carcinomatosis is a type of secondary cancer that affects the lining of the abdominal cavity.  As such a carcinoma may occur when a cancer metastasizes from another part of the body and implants itself into the peritoneum, and as the available medical evidence does not list a primary site of the underlying cancer, a determination must be made as to the precise site of the occurrence.  Such a determination may be possible through a review of any tissue slides that might be associated with the Veteran's record.  Thus, it is the conclusion of the Board that any such slides should be obtained and included with the claims file.  If such slides exist, they should be forwarded to the Armed Forces Institute of Pathology (AFIP) for analysis.  As such, the claim will also be returned so that any available tissue slides may be included with the claim; such action will ensure that VA has met its duty to assist the appellant with the prosecution of her claim.  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

To ensure that the VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

1.  The RO/AMC shall provide to the appellant all notification action required by the VCAA.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  In the letter to the appellant, the RO/AMC must specifically address the elements required under Hupp, supra.  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claim for benefits, and address the arguments made by the appellant with respect to her claim.  A copy of all correspondence must be included in the claims file for review.  

2.  The RO/AMC shall contact the appellant and ask that she identify all sources of medical treatment received by the appellant from his date of retirement until his passage, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other medical records possibly located at the medical facilities at the Fort Gordon Army Medical Center and the MacDill Air Force Base Medical Center).  The appellant shall be specifically asked to provide the address of Melech Hospice House in Temple Terrace, Florida, and the name and location of the medical facility where her husband underwent his kidney removal in the spring of 2007.  

The RO/AMC is hereby placed on notice that the Veteran's TRICARE records may be co-located with the appellant's or they may have been retired to the National Personnel Records Center National Archives and Records Administration (NARA).  If this is the case, then the RO/AMC shall contact the NPRC and the NARA, and request all outpatient treatment records regarding the Veteran.  If any of the requested records were placed into long-term storage under the control of either the NPRC or the National Archives, the RO/AMC shall request from the appropriate agency that those records be activated, copies made, and sent to the RO/AMC.  If such records are unavailable, the RO/AMC shall certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record.

Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained must be added to the claims file.  If requests for any private or non-VA government treatment records are not successful, the RO/AMC shall inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159 (2010).

3.  The RO/AMC should contact NPRC and attempt to obtain all service treatment records of the Veteran.  If these records have been retired, the RO/AMC shall  attempt to obtain the retired records from the appropriate retirement facility or any other potential storage facilities noted in M21-1, Part III, 4.01.

All inquiries must be clearly documented in the Veteran' claims file.  In addition, all responses thereto must be associated with the claims file, to include any negative responses.  If any of the records cannot be obtained and VA does have affirmative evidence that they do not exist, then the RO/AMC must inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC shall inform the appellant that VA will proceed to decide her appeal without these records unless she is able to submit them.  An appropriate period of time within which to respond will be allowed.

4.  After learning from the appellant where the Veteran had his kidney removal surgery in the spring of 2007, the RO/AMC shall contact this facility and obtain all biopsy specimens in the name of the Veteran which are located and/or stored at the named facility.  In addition, that facility should also be requested to furnish tissue samples, slides, and blocks, cytology slides, and cell blocks.  When these specimens are obtained, they should be forwarded to the Armed Forces Institute of Pathology (AFIP) for analysis so as to determine, if possible, the precise primary site of the occurrence of the Veteran's underlying cancer.  Findings from the AFIP shall be associated with the Veteran's claims file.

5.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).
6.  Thereafter, the RO/AMC should readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided a Supplemental Statement of the Case that contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

